Citation Nr: 9928735	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an increased evaluation for osteomyelitis 
of the left femur, currently rated 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of gunshot wounds of both buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1970.  By rating action dated in May 1982, the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
denied entitlement to service connection for a low back 
disability.  The veteran appealed from the decision.  In 
October 1982, the Board of Veterans' Appeals (Board) affirmed 
the decision.  In a December 1989 rating action, service 
connection was again denied for a low back disability on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  The veteran was duly notified of that 
decision and did not submit an appeal.  In May 1997, the 
veteran again submitted a claim for service connection for a 
low back disability.  He also submitted claims for an 
increased rating for the gunshot wound residuals of the 
buttocks.  In an October 1997 rating action, the regional 
office held that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
low back disability.  The noncompensable evaluation for the 
gunshot wound residuals of the buttocks and a 10 percent 
evaluation for osteomyelitis of the left femur were confirmed 
and continued.  The veteran appealed from those decisions.  
In a July 1998 rating action, the evaluation for the 
osteomyelitis was increased to 20 percent effective from July 
1997.  The rating action provided that the evaluation would 
be reduced to 10 percent effective in September 2002.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claims for 
increased ratings for the gunshot wound residuals of the 
buttocks and osteomyelitis of the left femur has been 
obtained by the regional office.

2.  By rating action dated in May 1982, the regional office 
denied entitlement to service connection for a low back 
disability.  The veteran appealed from that decision.  In 
October 1982, the Board of Veterans' Appeals affirmed the 
decision.

3.  In a December 1989 rating action, the regional office 
again denied entitlement to service connection for a low back 
disability on the basis that no new and material evidence had 
been presented to reopen the claim.  The veteran was duly 
notified of that decision and did not submit an appeal.

4.  In May 1997, the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for a low back disability.

5.  In an October 1997 rating action, the regional office 
held that new and material evidence had not been presented to 
reopen the claim for service connection for a low back 
disability.  The veteran appealed from that decision.

6.  The evidence that has been received since the December 
1989 rating action denying service connection for a low back 
disability is cumulative or redundant of evidence previously 
of record or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

7.  The osteomyelitis of the veteran's left femur resulted in 
drainage during the period from July to September 1997.  
There has been no drainage since that time.  There is no 
definite involucrum or sequestrum.

8.  The veteran sustained through and through gunshot wounds 
of each buttock during service.  The veteran reports pain as 
a result of the gunshot wounds.  The gunshot wounds have 
resulted in moderate disability.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1989 rating 
action denying entitlement to service connection for a low 
back disability is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The December 1989 rating action denying entitlement to 
service connection for a low back disability is final and may 
not be reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1998).

3.  An evaluation in excess of 20 percent for osteomyelitis 
of the left femur is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5000 
(1998).

4.  Evaluations of 20 percent each for the gunshot wounds of 
the veteran's buttocks are warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for 
increased ratings for the osteomyelitis of his left femur and 
the gunshot wound residuals of the buttocks are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts regarding those claims have been properly developed.

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a Low 
Back Disability

The record discloses that, in a May 1982 rating action, the 
regional office denied entitlement to service connection for 
a low back disability.  The veteran appealed from that 
decision and in October 1982 the Board of Veterans' Appeals 
affirmed the denial.

In a December 1989 rating action, the regional office again 
denied entitlement to service connection for a low back 
disability, holding that new and material evidence sufficient 
to reopen the claim had not been presented.  The veteran was 
duly notified of the decision and did not submit an appeal.

In May 1997, the veteran submitted additional information for 
the purpose of reopening his claim for service connection for 
a low back disability and in an October 1997 rating action 
the regional office again held that no new and material 
evidence had been presented to reopen the claim.  The veteran 
appealed from that decision.

The evidence of record at the time of the December 1989 
rating action included the veteran's service medical records 
which did not reflect any reference to a low back disability.

The veteran was examined by the VA in July 1970 and July 1973 
and a low back disability was not demonstrated.

The veteran was seen by the VA on an outpatient basis in 
October 1976 with a complaint of low back pain.  An X-ray 
study of the lumbar spine in October 1976 showed a 
transitional vertebra in the lumbar area.  No significant 
degenerative changes were noted.

When the veteran was examined by the VA in December 1980, 
there was no tenderness palpable on the lumbosacral spine but 
there was tenderness to percussion over the sacrococcygeal 
area.  There was slight spasm of the paravertebral muscles 
but no slippage.  The diagnoses included arthritis of the 
spine secondary to a gunshot wound of the left thigh not yet 
confirmed but suspected.

The veteran was again examined by the VA in March 1982.  His 
complaints included back spasm and fatigue with pains in both 
legs.  On examination, there was minimal spasm of the 
paralumbar vertebral musculature.  There was no slippage.  An 
X-ray study of the lumbosacral spine was normal.  The 
diagnoses included arthritis of the spine secondary to 
shortening of the left lower extremity.

As indicated previously, in a May 1982 rating action, service 
connection was denied for a low back disability.  The veteran 
appealed from that decision and in October 1982 the Board of 
Veterans' Appeals affirmed the denial.  The Board noted that, 
although arthritis of the spine had been diagnosed on the 
March 1982 VA examination, X-ray studies of the lumbosacral 
spine had showed no evidence of degenerative changes.  The 
Board indicated that, as a present, identifiable disability 
of the low back had not been demonstrated, service connection 
could not be granted.

The veteran was again examined by the VA in February 1983, 
October 1984 and January 1988 when there were no findings 
made regarding the low back although the veteran complained 
of low back pain on the January 1988 examination.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that has been added to the record since the 
December 1989 rating action includes a VA examination in 
February 1991 in which the veteran complained of low back 
pain.  Examination showed that there was a full range of 
motion of the lumbar spine although the spine was tender.  
There was no diagnosis of a low back disability.

VA outpatient treatment records received since the December 
1989 rating action do not contain a diagnosis of a low back 
disability.

When the veteran was examined by the VA in August 1997, his 
complaints included pain in the small of his back.  The 
findings related to the gunshot wound residuals and there was 
no diagnosis of a low back disability.  When he was examined 
by the VA in January 1998, it was indicated that there was a 
full range of motion of the lumbosacral spine.  When he was 
examined by the VA in May 1998, there was again a full range 
of motion of the lumbosacral spine.

As matters now stand, there is no medical evidence 
establishing that the veteran currently has an acquired low 
back disability resulting from his service or from a service-
connected disability.  In fact the newly submitted evidence 
contains no diagnosis of a current low back disability.  
Although the veteran has reported pain in the small of his 
back resulting from the gunshot wounds as a layperson he is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Thus, although the 
recently submitted evidence is new, it is not considered to 
be material since it does not indicate that the veteran has a 
current low back disability as a result of service.  The 
additional evidence is not considered to be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In view of the above discussion, the veteran's claim for 
service connection for a low back disability is not reopened 
and the December 1989 rating action denying entitlement to 
service connection for such a condition is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156. 20.302.

II.  The Claim for an Increased Evaluation for Osteomyelitis 
of the Left Femur, Currently Rated 20 Percent Disabling

The veteran's service medical records reflect that he 
sustained gunshot wounds that resulted in a comminuted 
fracture of the left femur and osteomyelitis of the left 
femur.

When the veteran was examined by the VA in July 1970, it was 
indicated that although he had had osteomyelitis there had 
been no drainage in the previous eight months.

By rating dated in August 1970, an evaluation of 20 percent 
was assigned for osteomyelitis of the left femur under the 
provisions of Diagnostic Code 5000.

When the veteran was examined by the VA in July 1973, it was 
indicated that there had been no drainage from his wounds and 
that they had remained well healed.  The diagnoses included 
osteomyelitis of the left femur, history of, quiescent.

Effective in July 1975 the regional office reduced the 
evaluation for the osteomyelitis of the left femur from 
20 percent to 0 percent.

When the veteran was examined by the VA in December 1980, it 
was indicated that he had suffered an infection of the left 
femur in 1972 with redness, heat, swelling and had an 
incision and drainage and antibiotics.  That had resolved and 
the next infection had recurred in October 1980 with a 
similar infection.  Drainage occurred and antibiotics were 
given.  The infection cleared but he was still red at times.  
The diagnoses included severe osteomyelitis of the left 
femur.

In a January 1982 rating action, pursuant to a decision by 
the Director of the VA Compensation and Pension Service, the 
veteran's osteomyelitis of the left femur was rated 
20 percent disabling from September 1980.

In a VA outpatient treatment record dated in September 1982, 
it was indicated that the veteran was having drainage from 
his left leg.

The veteran was examined by the VA in February 1983.  An 
X-ray study of the distal femur was compatible with chronic 
osteomyelitis.

When the veteran was examined by the VA in October 1984, 
scars were present over the left knee and left thigh.  There 
was no active drainage.

In a July 1985 statement, Phillip H. Hoffman, M.D., indicated 
that the veteran was currently having symptoms of chronic 
osteomyelitis involving the left leg.  An X-ray study of the 
left leg showed evidence of an old injury and evidence of 
chronic osteomyelitis; that is, an infection in that bone.  
In an August 1985 statement, Dr. Hoffman submitted a copy of 
a June 1985 X-ray study of the veteran's left femur which he 
indicated showed evidence of old osteomyelitis.  He stated 
that at the time he saw the veteran in the office the veteran 
was not having any drainage or any evidence of active 
osteomyelitis.

When the veteran was examined by the VA in January 1988, he 
had atrophy of the left quadriceps muscles and a well-healed 
scar.  He had a draining sinus at the base of the scar and a 
small amount of yellowish fluid could be expressed.  There 
was no warmth or erythema around the site.

Effective in February 1988 the regional office reduced the 
veteran's left femur disability rating to 10 percent.  

Effective in June 1989 the veteran's evaluation for 
osteomyelitis of the left femur was increased to 20 percent.

When the veteran was examined by the VA in February 1991, he 
complained of osteomyelitis of his left knee.  On 
examination, he could walk well without a limp.  Range of 
motion of the right knee was from 0 degrees to 135 degrees 
and the left knee 0 degrees to 50 degrees.  There was no 
redness, heat, tenderness or edema.

VA outpatient treatment records reflect that the veteran was 
seen in October 1994 with complaints of recurrent problems 
secondary to the gunshot wound of his left thigh.  He 
indicated that he had a three weeks' history of drainage.  On 
physical examination on the lateral aspect of the left knee, 
there was frank pus draining with palpation.

Effective in February 1997 the regional office reduced the 
veteran's 20 percent evaluation for osteomyelitis of the left 
femur to 10 percent.

When the veteran was examined by the VA in August 1997, 
various findings were made regarding his gunshot wound 
residuals.  There was no indication of osteomyelitis.

VA outpatient treatment records from July to September 1997 
reflect that the veteran had another episode of osteomyelitis 
with a draining sinus in July 1997.  A bone scan was 
performed.  It was indicated that he had no drainage on 
either September 29, 1997, or on December 1, 1997.  From 
February 28 to May 4, 1998, there was no drainage.  On the 
May 4, 1998, report, it was indicated that the femur was 
clear of osteomyelitis.

When the veteran was examined by the VA on May 10, 1998, 
there was no tenderness, drainage, edema or redness or heat 
involving the left femur and no fevers or night sweats.  
There were no constitutional symptoms of bone disease.

In a July 1998 rating action, the evaluation for the 
veteran's osteomyelitis of the left femur was increased to 
20 percent from July 25, 1997, with a scheduled reduction to 
10 percent from September 29, 2002.

Additional VA outpatient treatment records reflect that in 
June 1998 an X-ray study showed left femur thickening of the 
distal cortex secondary to old osteomyelitis.  In July 1998, 
it was indicated that there were no fevers or chills, 
drainage, changes, erythema or warmth, and range of motion 
was from 0 degrees to 125 degrees.  In October 1998, it was 
indicated that the veteran had a history of osteomyelitis of 
the left femur without drainage for a few years and no fevers 
or chills, cellulitis or tenderness.  The range of motion was 
from 0 degrees to 60 degrees.  An X-ray study showed a left 
distal femur without fracture and an old sinus cavity.  The 
diagnosis was osteomyelitis of the left femur.  It was 
indicated that the veteran was doing well.

A 20 percent evaluation is warranted for osteomyelitis with a 
discharging sinus or other evidence of active infection 
within the past five years.  This 20 percent evaluation is 
not assignable following the initial infection of active 
osteomyelitis if there was no subsequent reactivation.  
Established, recurrent osteomyelitis is required.  A 
30 percent evaluation requires a definite involucrum or 
sequestrum, with or without a discharging sinus.  38 C.F.R. 
Part 4, Code 5000.

In this case, the record discloses that on July 25, 1997, the 
veteran had an episode of drainage as a result of the 
osteomyelitis of his left femur.  However, on September 29, 
1997, it was indicated that there was no drainage and there 
was no drainage shown on subsequent VA outpatient treatment 
records in 1997 and 1998.  On the basis of the drainage in 
July 1997, the regional office increased the evaluation for 
the osteomyelitis of the left femur to 20 percent effective 
from July 1997 with a scheduled reduction to 10 percent in 
five years or from September 2002.  The evidence does not 
establish that there has been involucrum or sequestrum, the 
requirements for a 30 percent rating.  Accordingly, under the 
circumstances, it follows that entitlement to an evaluation 
in excess of 20 percent for the osteomyelitis of the 
veteran's left femur is not warranted.


III.  Entitlement to a Compensable Evaluation for Residuals 
of a 
Gunshot Wound of Both Buttocks

When the veteran was examined by the VA in July 1970, he 
reported that he had been wounded on two occasions in 
Vietnam.  He stated that he received wounds transversely 
across both buttocks in May 1968.  He stated that he had been 
hospitalized for about 3 or 4 weeks.  He currently had no 
complaints regarding the wounds.  They were well healed.  
They were about 4 inches in length.  The wounds involved the 
skin and subcutaneous tissue with no apparent muscle loss or 
damage.  They involved each buttock lateral to the coccyx on 
each side.  The diagnoses included gunshot wounds of both 
buttocks, history of, with no disability.

By rating action dated in August 1970, service connection was 
established for gunshot wound scars of both buttocks, rated 
noncompensable under Diagnostic Code 5317.

When the veteran was examined by the VA in March 1982, there 
were 5-inch horizontal scars on each buttock that were well 
healed and nontender and slightly disfiguring.

When the veteran was examined by the VA in October 1984, the 
findings were limited to the gunshot wound residuals of his 
lower extremities and abdomen.  On the January 1988 VA 
examination and February 1991 VA examination, no pertinent 
findings were recorded.

When the veteran was examined by the VA in August 1997, it 
was indicated that he had been shot in May 1968.  The bullet 
had penetrated the left side of his buttocks exiting over the 
right side of the buttocks on the anterior aspect just below 
the small of the back.  It was stated that since the injury 
the veteran had had pain in the small of his back.  He 
indicated that the pain would shoot from his back into his 
left hip and left leg.  He stated that if he sat longer than 
20 minutes his whole left leg would go numb.  He reported 
that on occasions it would get to the point where he had 
difficulty walking.

On examination, the straight leg raising test was negative.  
His reflexes were two plus, bilaterally, in the upper and 
lower extremities.  It was indicated that Muscle Group XVII 
had been penetrated.  There was an entrance wound on the left 
buttocks going toward the midline measuring 11 centimeters in 
length and 25 centimeters in width over the gluteus maximus.  
The exit wound was on the right buttock on the anterior 
aspect just below the small of the back, measuring 
6 centimeters in length and 1 centimeter in width.  The scars 
were well healed without adhesions, keloids or tenderness.  
It was indicated that there was no damage to tendons, bones, 
joints or nerves.  Strength was 5/5 in the upper and lower 
extremities.  It was indicated that there were no objective 
evidence of pain on the current examination and no evidence 
of muscle herniation.  The diagnosis was status post gunshot 
wound to Muscle Group XVII.

When the veteran was examined by the VA in January 1998, he 
indicated that he had sustained a gunshot wound from a 
handgun in May 1968.  He had been hospitalized and his wound 
had been cleaned and stitched.  He had been sent to a 
convalescent center near Saigon.  He stated that the bullet 
entered his left lateral buttock and exited through the small 
of his back.  He reported constant pain in the left lateral 
hip.  The severity of the pain increased with sitting after 
15 minutes, walking 5 to 10 minutes and standing 10 to 
15 minutes.  He did not have any extreme flareups because he 
did not push himself beyond the point of moderate pain.  It 
was indicated that there were no apparent associated injuries 
affecting the bony structures, nerves or vascular structures 
according to the veteran or by reviewing his chart.

On examination, he had a scar over the top posterolateral 
buttock on the left that was 11.5 centimeters by 
.5 centimeters in length.  There was another scar on the top 
of the right medial buttock that was 8.3 centimeters in 
length and .7 to 1.3 centimeters in width.  There were suture 
scars in both areas.  None of the scars were tender.  There 
were no keloid formation and no adhesion and no depression of 
the scars.  There did not appear to be any tissue loss.

It was indicated that the veteran had a full range of motion 
of the right hip without pain.  Flexion of the left hip was 
to 105 degrees with pain starting at about 100 degrees.  He 
had an external rotation of the left hip to 45 degrees only 
and internal rotation to 30 degrees without any pain.  He had 
normal abduction and adduction of the left hip.  He had 
normal strength on strength testing of resisted flexion of 
the hips and resisted abduction and resisted adduction.  He 
had a full range of motion of the lumbosacral spine without 
pain.  On observing the veteran walk, he had a limp of his 
left leg.  It was stated that there was no tissue loss on 
examination.  There were scars as indicated, with no 
adhesions, tendon damage and no apparent joint, bone or nerve 
damage.  His strength was normal in the pelvic girdle.  There 
was no muscle herniation.

The diagnosis was gunshot wound to the left buttock with exit 
through the right medial buttock per the veteran's history.  
It was indicated that according to the examination that was 
likely as the angle of the wound was right for a through and 
through gunshot wound to the left buttock with exit on the 
right buttock.

When the veteran was examined by the VA in May 1998, he 
reported a pressure type of pain in the low back over the 
scar in the lower back but only if he wore tight pants or a 
belt around his waist.  It was indicated that the muscle 
groups injured were Group XVII in the left and right 
buttocks.  It was stated that there were no associated 
injuries of the bone, nerve or vascular structure.  He had no 
inability to move the low back through the range of motion.  
There were scars on the left buttock and on the top of the 
right medial buttock.  There were also suture scars.  It was 
stated that none of those were tender and there were no 
keloid formation and no adhesion.  There was no depression of 
the scars.  There was no tissue loss.  He had a full range of 
motion of the low back and normal and equal strength of the 
lower extremities without pain on restricted motion.  There 
was no loss of muscle function appreciable on the 
examination.

The diagnosis was gunshot wound to the left and right upper 
buttocks, Muscle Group XVII.  The examiner commented that 
there was no tissue loss on the examination and that the 
veteran had a normal strength in the lower extremities 
without pain or resisted motion.  He had a full range of 
motion of the lumbosacral spine and there was no loss of 
function due to muscle injury to the left and right buttocks.

The Schedule has been revised with respect to the ratings 
applicable to muscle injuries, effective July 3, 1997.  62 
Fed.Reg. 30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 
4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 
4.72 were removed and reserved).  Since the veteran's appeal 
was pending at the time the applicable regulations were 
amended, the Board will consider the claim under the new and 
former criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes that the RO has considered both the 
old and new regulations in evaluating the veteran's muscle 
injuries.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XVII (pelvic girdle Group 2).  A 20 percent 
evaluation requires moderate injury.  A 40 percent evaluation 
requires moderately severe injury.  38 C.F.R. Part 4, 
Code 5317.

In this case, the record reflects that the veteran sustained 
through and through gunshot wounds of the buttocks with the 
entrance wound on the left buttock and the exit wound on the 
right buttock.  The veteran's strength in the pelvic girdle 
is reported to be normal and there is no muscle herniation or 
tissue loss.  However, the veteran has reported constant pain 
in his left lateral hip that increases with sitting or 
walking or standing.  The veteran has indicated that on 
occasions he has difficulty walking as a result of the 
gunshot wound residuals.  

Under the former criteria, 38 C.F.R. § 4.56(b) (1996), a 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  Accordingly, under the circumstances, the 
Board concludes that a 20 percent evaluation is warranted for 
the gunshot wound residuals involving each buttock based on 
moderate disability under the provisions of Diagnostic 
Code 5317.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 20 percent for each buttock under 
both current and former criteria for the rating of muscle 
injuries.

A moderately severe muscle disability under the former 
criteria is presented by evidence of a through and through or 
deep penetrating wound by a high velocity missile of small 
size, or a large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  History and complaint would 
include record of hospitalization for a prolonged period for 
treatment of a wound of severe grade, and a record of 
consistent complaint of cardinal symptoms of muscle wounds, 
including evidence of inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are relatively large entrance and (if present) 
exit scars so situated as to indicate the track of the 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fasciae, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side; and tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

A moderately severe disability of the muscles under the new 
criteria involves a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1998).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1998).

On VA examination in May 1998 the examiner noted that there 
was no tissue loss or appreciable loss of muscle function.  
Accordingly there is no indication of moderately severe 
disability of muscles with objective findings including loss 
of deep fascia, muscle substance or normal firm resistance of 
muscles compared with the sound side and the veteran does not 
meet the criteria for a 40 percent rating under either the 
current or former criteria for the rating of muscle injuries.

The Board has also considered whether the veteran is entitled 
to a separate compensable rating due to his scars, residuals 
of gunshot wounds of both buttocks.  The VA examinations have 
indicated that the scars are well healed and nontender 
without any keloid formation or depression.  They are not on 
an exposed portion of the body, are not disfiguring, and do 
not limit the function of the veteran's lower extremities.  
Accordingly the veteran does not meet any of the criteria for 
a separate compensable rating for scars residual of gunshot 
wounds to both buttocks.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue 
regarding the disabilities in question.  38 U.S.C.A. § 5107.

ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a low back 
disability.  

An increased evaluation for osteomyelitis of the left femur, 
currently rated 20 percent disabling, is not established.  
The appeal is denied to this extent.

Entitlement to an increased rating of 20 percent for 
residuals of the gunshot wounds of each buttock is 
established, subject to the law and regulations governing the 
award of monetary benefits.  The appeal is granted to this 
extent.


		
	ROBERT E. P. JONES 
	Acting Member, Board of Veterans' Appeals

 

